Citation Nr: 1040503	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  08-34 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran had active military service from March 1970 to May 
1973. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, that, in pertinent part, denied the Veteran's claim.  
The Veteran filed a notice of disagreement dated in May 2006, and 
the RO issued a statement of the case dated in October 2008.  The 
Veteran filed a substantive appeal in October 2008.

In June 2010, the Veteran testified at a videoconference hearing 
before the undersigned Veteran's Law Judge.  A written transcript 
of this hearing has been prepared and incorporated into the 
evidence of record.  

The Board notes that the Veteran has been diagnosed with PTSD.  
The Board also notes that the Veteran has been diagnosed with 
dysthymic disorder, among other conditions.  The Court has held 
that claims for service connection for PTSD encompass claims for 
service connection for all psychiatric disabilities.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record).  
Therefore, the Board has characterized the issue as set forth 
above.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition 
of the Veteran's appeal has been obtained.

2.  The record does not reflect that the Veteran engaged in 
combat with the enemy during service.

3.  The competent evidence of record does not reflect that the 
Veteran's diagnosis of PTSD is causally or etiologically related 
to a verified stressor in active service.

4.  The competent evidence of record does not reflect that the 
Veteran's other  diagnosed psychiatric disorders, to include 
dysthymic disorder, are causally or etiologically related to the 
Veteran's active  military service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service. 38 
U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

2.  The Veteran's diagnosed psychiatric disorders, other than 
PTSD, to include dysthymic disorder, were not incurred in or 
aggravated by active service, nor may such conditions be presumed 
to have been incurred or aggravated therein. 38 U.S.C.A. §§ 
101(2), (24), 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.6(a), 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became law 
in November 2000.  The VCAA provides, among other things, that VA 
will make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by VA.  The VCAA also requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

With respect to the Veteran's  basic claim of entitlement to 
service connection for an acquired psychiatric disorder, to 
include PTSD, the Board finds that VA has met the statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326.  In this regard, the Board finds that a 
letter dated in December 2004 satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  See also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran was aware from this letter what evidence was necessary to 
support her claim; and that it was ultimately her responsibility 
to give VA any evidence pertaining to her claim.  In addition, 
the Veteran was advised of the pertinent regulations for PTSD 
based on a personal assault and was afforded ample opportunity to 
provide evidence from "other" sources to substantiate her claim.  
See Patton v. West, 12 Vet. App. 272 (1999).  In this regard, the 
Board notes that the December 2004 letter enclosed a 
questionnaire regarding PTSD as a result of personal assault.  
The Veteran later returned this questionnaire to VA.  
Parenthetically, the Board notes that M21-1, pertaining to 
development of claims based on personal or sexual assault was 
revised, effective from September 5, 2008, and is now found at 
M21-M1, Part IV, Subpart ii, Section D.17.  However, there were 
no substantive changes to the revised Manual concerning the 
development of claims for PTSD based on personal trauma.

In addition to the foregoing, the Board observes that the 
Veteran's service medical records, a transcript of the Veteran's 
testimony before the Board, VA treatment records, and private 
medical records have been obtained, to the extent possible.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  And the Veteran was 
provided with VA examinations dated in April 2003, August 2005, 
and December 2007 in connection with her claim.  There is no 
indication in the record that any additional evidence, relevant 
to the issue decided herein, is available that has not been 
associated with the claims file.  

The Board concludes, after reviewing all evidence of record, that 
the preponderance of the evidence is against the Veteran's claim.  
As such, any questions as to the appropriate disability ratings 
or effective dates to be assigned to the claim is rendered moot; 
and no further notice is needed.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Since there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless and proceeds with a 
merits adjudication of the Veteran's claims.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection Claim.

Applicable law provides that service connection may be granted 
for a disability resulting from disease or injury incurred in or 
aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303, 3.304.  Service connection may also be 
granted for certain chronic diseases, such as psychosis, when the 
disease is manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence 
of a current disability; (2) evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a nexus 
between the claimed in-service disease or injury and the present 
disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 38 C.F.R. 
§ 3.303(a).  

The existence of a current disorder is the cornerstone of a claim 
for VA disability compensation.  See Degmetich v. Brown, 104 F. 
3d 1328 (1997) (holding that the VA's and the United States Court 
of Appeals for Veterans Claims (Court)'s interpretation of 
sections 1110 and 1131 of the statute as requiring the existence 
of a present disorder for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  That a condition or injury occurred in service alone is 
not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  In the absence of proof of a present disability, 
there can be no valid claim or the grant of the benefit.  Id.  

Under § 3.303(b), an alternative method of establishing the 
second and/or third Caluza element is through a demonstration of 
continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 
488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of postservice continuity of the same 
symptomatology; and (3) medical or, in certain circumstances lay 
evidence of a nexus between the present disability and the 
postservice symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).  The 
provisions concerning continuity of symptomatology do not relieve 
the requirement that there be some evidence of a nexus to 
service.  For service connection to be established by continuity 
of symptomatology there must be competent medical or other 
evidence that relates a current condition to that symptomatology.  
See Savage 10 Vet. App. at 495-98 (1997).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans 
Claims held that a Veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in order 
to prevail.  The Court has also stated, "It is clear that to deny 
a claim on its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert.

Service connection for PTSD requires (i) medical evidence 
establishing a diagnosis of the condition, (ii) credible 
supporting evidence that the claimed in-service stressor 
occurred, and (iii) a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor, is required.  See 38 C.F.R. § 3.304(f).    

In Patton v. West, 12 Vet. App. 272 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that special 
consideration must be given to claims for PTSD based on personal 
assault.  In particular, the Court held that the provisions in 
M21-1, Part III, 5.14(c), which address PTSD claims based on 
personal assault are substantive rules which are the equivalent 
of VA regulations and must be considered.  See also YR v. West, 
11 Vet. App. 393, 398-99 (1998).  In personal assault cases, more 
particularized requirements are established regarding the 
development of "alternative sources" of information, as service 
records "may be devoid of evidence because many victims of 
personal assault, especially sexual assault and domestic 
violence, do not file official reports either with military or 
civilian authorities."  VA ADJUDICATION PROCEDURAL MANUAL M21-M1, 
Part IV, Subpart ii, Section D.17 (formerly M21-1, Part III, 
para. 5.14c(5)).

For claims involving service connection for PTSD due to personal 
assault, VA regulations provide, in pertinent part, as follows:

(4) If a post-traumatic stress disorder claim is 
based on in- service personal assault, evidence 
from sources other than the Veteran's service 
records may corroborate the Veteran's account of 
the stressor incident. Examples of such evidence 
include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, 
mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family 
members, roommates, fellow service members, or 
clergy. Evidence of behavior changes following the 
claimed assault is one type of relevant evidence 
that may be found in these sources. Examples of 
behavior changes that may constitute credible 
evidence of the stressor include, but are not 
limited to: a request for a transfer to another 
military duty assignment; deterioration in work 
performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or 
social behavior changes. VA will not deny a post-
traumatic stress disorder claim that is based on 
in-service personal assault without first advising 
the claimant that evidence from sources other than 
the Veteran's service records or evidence of 
behavior changes may constitute credible 
supporting evidence of the stressor and allowing 
him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such 
evidence. VA may submit any evidence that it 
receives to an appropriate medical or mental 
health professional for an opinion as to whether 
it indicates that a personal assault occurred. 38 
C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a stressor 
during service to support a diagnosis of PTSD will vary depending 
upon whether the Veteran engaged in "combat with the enemy" as 
established by official records, including recognized military 
combat citations, or other supportive evidence.  

If the VA determines that the Veteran engaged in combat with the 
enemy and the alleged stressor is combat-related, then the 
Veteran's lay testimony or statement is accepted as conclusive 
evidence of the stressor's occurrence and no further development 
or corroborative evidence is required, provided that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 7 
Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  

Where the claimed stressor is not related to combat, "credible 
supporting evidence" is required and "the appellant's testimony, 
by itself, cannot as a matter of law, establish the occurrence of 
a noncombat stressor."  See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  The requisite additional evidence may be obtained 
from sources other than the Veteran's service records.  See 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 
(Fed. Cir. 1997) (table);  see also Cohen v. Brown, 10 Vet. App. 
128, 142 (1993).

Prior to July 13, 2010, VA had generally required that, where a 
determination is made that the Veteran did not "engage in combat 
with the enemy," or the claimed stressor is not related to 
combat, the Veteran's lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  In such cases, the record must 
contain service records or other statements as to the occurrence 
of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

However, effective July 13, 2010, VA has amended its adjudication 
regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  Specifically, 
the final rule amends 38 C.F.R. § 3.304(f) by redesignating 
current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and 
(f)(5), respectively, and by adding a new paragraph (f)(3) that 
reads as follows: 

(f)(3) If a stressor claimed by a Veteran is 
related to the Veteran's fear of hostile military 
or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis 
of [PTSD] and that the Veteran's symptoms are 
related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with 
the places, types, and circumstances of the 
Veteran's service, the Veteran's lay testimony 
alone may establish the occurrence of the claimed 
in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or terrorist 
activity" means that a Veteran experienced, 
witnessed, or was confronted with an event or 
circumstance that involved actual or threatened 
death or serious injury, or a threat to the 
physical integrity of the Veteran or others, such 
as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small 
arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the 
Veteran's response to the event or circumstance 
involved a psychological or psycho-physiological 
state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for 
service connection for PTSD that are received by VA on or after 
July 13, 2010; were received by VA before July 13, 2010 but have 
not been decided by a VA regional office as of July 13, 2010; are 
appealed to the Board on or after July 13, 2010; were appealed to 
the Board before July 13, 2010 but have not been decided by the 
Board as of July 13, 2010; or are pending before VA on or after 
July 13, 2010 because the United States Court of Appeals for 
Veterans Claims vacated a Board decision on an application and 
remanded it for readjudication.  75 Fed. Reg. 39,843 (July 13, 
2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 
15, 2010).  As the Veteran's claim was appealed to the Board 
before July 13, 2010, but had not been decided by the Board as of 
July 13, 2010, the amended regulations apply to the instant 
claim. 

Once the claimed stressor has been verified, the Veteran's 
personal exposure to the event may be implied by the evidence of 
record.  A Veteran need not substantiate his actual presence 
during the stressor event; the fact that the Veteran was assigned 
to and stationed with a unit that was present while such an event 
occurred strongly suggests that he was, in fact, exposed to the 
stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, the Veteran contends that she has PTSD that is the 
result of sexual assaults that took place in service.  
Specifically, she contends that, while stationed at Scott AFB in 
Illinois, a three or four star General who came through the base, 
raped her on several occasions between December 1971 and May 
1972.  She reports that she was called to an office and that a 
big tall old man came out from behind a desk and put grey tape 
across her mouth, pushed her to the floor, tied her hands 
together as she laid on the floor on her stomach, and then 
proceeded to rape her.  The Veteran reports that this happened on 
several occasions.  She states that she was very scared of him.  
She also reports that she missed a lot of work and couldn't keep 
her mind on her work.  She indicated that there were some 
occasions that she didn't even come into work.  She states that 
after this she just wanted to get out of the military.  The 
Veteran also states that she lost a lot of weight and got 
pregnant with her son [redacted] after the rapes.  The Veteran did 
not identify or name the man she contends was responsible for the 
rapes or for arranging the meetings where the rapes purportedly 
occurred.  She did not report that she had been raped to anyone 
until 2004 when she states she confided in her sister that the 
rapes had occurred.  The Veteran's sister has submitted lay 
statements confirming that the Veteran told her about the rapes 
approximately 6 years ago.  

The Veteran's service treatment records do not indicate that the 
Veteran had complaints of or was treated for a psychiatric 
condition in service.  There is also no mention of any sexual 
assault in service.   The Veteran was noted to have given birth 
to her son [redacted] on February [redacted], 1972.  There is no evidence of 
a pregnancy subsequent to the reported rapes.  The service 
treatment records also indicate that the Veteran was brought to 
the emergency room in June 1971 by her husband after heavy 
drinking and possible drug use.

The Veteran's service personnel records indicate that the Veteran 
was stationed at Scott AFB from March 1970 to May 1973.  These 
records do not show that the Veteran requested any transfer from 
her unit following the reported rapes.  The Veteran had 
consistently good performance reviews before and after the 
December 1971 to May 1972 time frame (with the possible exception 
of a review in May 1971, prior to the reported rapes, that showed 
lower scores), and was promoted on a regular basis, achieving the 
rank of Sergeant (E-4) in September 1972.  In February 1973, the 
Veteran was selected for reenlistment in the career forces.   The 
Veteran's records show no demotions, no time lost, and no 
disciplinary or derogatory actions.  She was noted to be under a 
physicians care from January to April 1972 for maternity care.  
The Veteran was noted to have undergone a divorce in March 1973 
and in May 1973 requested a hardship discharge for financial 
reasons.  The Veteran's records indicate that, as a single 
parent, she was having difficulty making ends meet on her 
military salary and that anxiety over her divorce and personal 
problems was affecting her performance.  

After service, the Veteran was noted to have serious and ongoing 
substance abuse issues.  The Veteran's claims file indicates that 
she reports doing drugs since 1970, including uppers, downers, 
Valium, Tuinal, and Didres.  She is also noted to have mainlined 
cocaine, and used acid, and heroin.  She is noted to have 
regularly abused alcohol, and she is noted to have spent time in 
jail related to her drug habit.  The Veteran currently suffers 
from hepatitis C, and has developed Parkinson's disease, among 
other conditions.

The Veteran has been afforded VA examinations in connection with 
her claim.  

In April 2003, the Veteran was afforded a VA examination for 
mental disorders.  This examination was not in connection with 
the Veteran's PTSD claim.  The examiner indicated that the 
Veteran's claims file had been reviewed in connection with the 
examination and report.  The Veteran's active problem list was 
indicated to include depressive disorder and anxiety state NOS.  
The Veteran denied any paranoia or depressive symptoms.  The 
Veteran's personal and medical history was noted and she was 
indicated to have been placed on medication for depression 
several months prior to the examination.  The Veteran was noted 
to have a history of etoh and drug abuse.  The examiner indicated 
that the Veteran saw a psychiatrist in service but did not follow 
up.  The Veteran reported that she served as a secretary in the 
Air Force and that overall her time went well in the service.  
She reported that she first noticed difficulty with depressive 
symptoms some time after her discharge from the service.  After 
examination, the Veteran was diagnosed with dysthymic disorder, 
in substantial remission at the time of the examination, and 
alcohol and mixed drug abuse, is sustained full remission, 
according to the Veteran.  

In August 2005, the Veteran was afforded a VA examination in 
connection with her PTSD claim.  The examiner indicated that a 
review of the Veteran's claims file was not applicable.  The 
Veteran was noted to be a Veteran of the US Air Force who 
received an honorable discharge due to hardship.  Her MOS was 
clerk-typist.  The Veteran reported a long history of 
polysubstance abuse beginning in her military service, including 
crank, heroin, marijuana, and cocaine.  The examiner stated that 
the Veteran stopped abusing street drugs and alcohol after 
entering the drug abuse treatment program at Alexandria VA 
Medical Center in 2004.  The Veteran was also noted to have 
Parkinson's disease, diagnosed approximately 10 years prior to 
the examination.  The Veteran's active problems were noted to be 
hepatitis C, nicotine dependence, and depressive disorder NOS, 
and she was indicated to have had numerous hospitalizations for 
substance abuse, psychiatric treatment, and hepatitis C.  She was 
noted to be undergoing treatment for PTSD, and reported that she 
was raped 8-10 times by a high ranking officer at Scott Air Force 
Base, and also reported being sexually abused as a child by her 
brother and uncle.  After examination, the Veteran was diagnosed 
with chronic PTSD, rape-related, dysthymic disorder, panic 
disorder without Agoraphobia, polysubstance dependence in 
sustained full remission, pain disorder, and dementia due to 
Parkinson's without behavioral disturbance.  

Finally, the Veteran was again examined by VA in connection with 
her claim in December 2007.  The examiner indicated that no 
records were available for review.  The Veteran reported that she 
had been raped repeatedly by a General in the Air Force.  The 
examiner indicated that the Veteran's mental symptoms began 
approximately 15 years prior to the examination.  The Veteran 
reported symptoms of fearfulness, afraid to be left alone, and 
fear that someone would do her wrong and that someone is watching 
her.  She indicated that she had trouble falling asleep.  The 
examiner stated that the Veteran did not have any other 
psychiatric disorder.  The Veteran's social and military history 
was noted.  The examiner stated that the Veteran's stressor 
occurred in 1971 when she was assaulted by a three star General 
over a period of time.  This was indicated to have happened daily 
and resulted in the Veteran starting heroin use.  The examiner 
stated that the traumatic event was not supported by the medical 
records.  The Veteran also indicated that she was sexually abused 
by her brother.  The examiner indicated that the Veteran was a 
reliable historian.  After examination, the Veteran was diagnosed 
with PTSD and polysubstance abuse.  The stressor was indicated to 
be a history of sexual abuse.  

In addition to the VA examinations, the Veteran's claims file 
also contains private and VA treatment records.  Specifically, 
the Veteran has submitted the reports of her treating physician, 
Dr. D.P.  In a January 2007 report, Dr. D.P. this physician 
identified herself as a staff psychologist and Military Sexual 
Trauma (MST) coordinator at Overton Brooks VA Medical Center.  
She indicated that she had been working with the Veteran for over 
a year on coping with continued impairment in her life which 
resulted from MST she experienced when enlisted.  Dr. D.P. stated 
that, like many Veteran's that have been sexually abused, the 
Veteran was fearful of reporting the incident after it occurred.  
She also stated that the Veteran felt guilt for not reporting the 
rape while in the military.  Dr. D.P. stated that the MST 
experience by the Veteran has had a negative impact on her life.  

With respect to the Veteran's PTSD claim, because there is no 
evidence of engagement in combat, the Veteran's statements 
regarding her in-service stressor must be corroborated.  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); see also Moreau, 
supra.  However, in this case, there is no evidence in the 
Veteran's service treatment records, service personnel records, 
or subsequent medical or other evidence that would corroborate 
the Veteran's stressor.  The only source of information regarding 
the Veteran's stressor are the Veteran's own statements.  

In this regard, the Board also notes that some of the particulars 
of the Veteran's statements regarding her stressor are not 
consistent with what is found in her service records.  For 
example, she contends that, while stationed at Scott AFB in 
Illinois, a three or four star General who came through the base, 
raped her on several occasions between December 1971 and May 
1972.  The Veteran, however, has not indicated who this 
individual is or who helped this man by arranging the meetings.  
She also reports that she missed a lot of work and couldn't keep 
her mind on her work, and that that there were some occasions 
that she didn't even come into work.  The Veteran's service 
personnel records, however, indicate no demotions, no time lost, 
and no disciplinary or derogatory actions.  In addition, the 
Veteran had consistently good performance reviews before and 
after the December 1971 to May 1972 time frame (with the possible 
exception of a review in May 1971, prior to the reported rapes, 
that showed lower scores), and was promoted on a regular basis, 
achieving the rank of Sergeant (E-4) in September 1972.  In 
February 1973, the Veteran was selected for reenlistment in the 
career forces.   Finally, Veteran states that after the rapes, 
she just wanted to get out of the military, lost a lot of weight, 
and got pregnant with her son [redacted] after the rapes.  The 
Veteran's service treatment records, however, indicate that the 
Veteran gave birth to her son [redacted] on February [redacted], 1972, and 
that she was under a physicians care from January to April 1972 
for maternity care.  There is also no evidence of a pregnancy 
subsequent to the reported rapes.  In addition, the Veteran's 
service personnel records do not show that the Veteran requested 
any transfer from her unit following the reported rapes.  Rather, 
the Veteran's records show that the Veteran went through a 
divorce in March 1973 and in May 1973 requested a hardship 
discharge for financial reasons.  The Veteran's records indicate 
that, as a single parent, she was having difficulty making ends 
meet on her military salary and that anxiety over her divorce and 
personal problems was affecting her performance.  In this regard, 
the Board notes that, during her testimony before the Board, the 
Veteran stated that she lied about the reason for her discharge.  
The Veteran's service records, however, contain argument and 
letters submitted by the Veteran in order to make the case for 
her hardship discharge.  This evidence supports the case for 
discharge due to financial hardship, not from any other purported 
reason.  

Finally, the Board notes that the Veteran's service treatment 
records do not indicate that the Veteran had complaints of or was 
treated for a psychiatric condition in service.  And there is 
also no mention of any sexual assault in service or for over 30 
years thereafter.  As for the Veteran's drug and alcohol use, the 
Veteran's records indicate that the Veteran herself indicated 
that this started in approximately 1970, before the rapes, and 
the Veteran's service treatment records indicate that the Veteran 
was brought to the emergency room in June 1971 by her husband 
after heavy drinking and possible drug use.

Based on the discussion above, the Board finds that there is no 
probative supporting evidence of record regarding the claimed 
personal assault or the traumatic event in service.  Contrary to 
the current assertions, the record on appeal does not contain 
credible contemporaneous evidence that the Veteran had any 
psychiatric problems or that there were any behavioral changes in 
service which would tend to support her assertions concerning the 
alleged incidents as is required by the applicable legal 
criteria.

Based on the foregoing, the Board finds that service connection 
for PTSD is not warranted in this case.  A diagnosis based solely 
on the Veteran's uncorroborated statements is insufficient to 
establish the presence of an adequate in-service stressor for the 
basis of a diagnosis of PTSD.  See Dizoglio, supra; see also 
Godfrey v. Brown, 8 Vet. App. 113 (1995) (Board not required to 
accept doctors' opinions that are based upon the Veteran's 
recitation of medical history)

With respect to other psychiatric disabilities, as noted above, 
the Veteran has been diagnosed with dysthymic disorder, among 
other disorders.  These conditions, however, have not been 
indicated by the medical evidence to be the result of the 
Veteran's military service.  Service connection for an acquired 
psychiatric disorder, other than PTSD, is also therefore not 
warranted in this case. 

Finally, the Board notes that the Veteran has contended on her 
own behalf that she has a psychiatric disability, specifically 
PTSD, that is related to mistreatment she received in the 
military.  In this regard, the Board notes that lay witnesses are 
competent to provide testimony or statements relating to symptoms 
or facts of events that the lay witness observed and is within 
the realm of his or her personal knowledge, but not competent to 
establish that which would require specialized knowledge or 
training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 
465, 469-70 (1994).  Lay evidence may also be competent to 
establish medical etiology or nexus.  Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider 
lay evidence but may give it whatever weight it concludes the 
evidence is entitled to" and mere conclusory generalized lay 
statement that service event or illness caused the claimant's 
current condition is insufficient to require the Secretary to 
provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 
(2010).  

Additionally, while non-precedential, in a single-judge 
Memorandum Decision issued by the Court, it was noted that "in 
the absence of any medical evidence, the record must provide some 
evidence beyond an Veteran's own conclusory statements regarding 
causation to establish that the Veteran suffered from an event, 
injury or disease in service."  Richardson v. Shinseki, No. 08-
0357; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) 
(although the claimant is competent in certain situations to 
provide a diagnosis of a simple condition such as a broken leg or 
varicose veins, the claimant is not competent to provide evidence 
as to more complex medical questions).  

In the instant case, the Board finds that the question regarding 
whether the Veteran has an acquired psychiatric disorder, to 
include PTSD, that is related to her service is complex in 
nature.  See Woehlaert , supra.  In this case, the Board finds 
that the Veteran's contentions regarding the etiology of her 
conditions, as well as her allegations of continuity of 
symptomatology, have not been verified and in some cases are 
contradicted by her service and post-service records.  

In summary, the Board concludes that the preponderance of the 
evidence is against finding that the Veteran has an acquired 
psychiatric disorder, to include PTSD, that is related to her 
military service.  The Board may not base a decision on its own 
unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 
(1993).  








	(CONTINUED ON NEXT PAGE)





In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive and 
negative evidence to otherwise grant the Veteran's claim.


ORDER


Service connection for an acquired psychiatric disorder, to 
include PTSD and dysthymic disorder, is denied.




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


